Exhibit 99.2 KIPS BAY MEDICAL ANNOUNCES PRICING OF PUBLIC OFFERING OF5,250, COMMON STOCK MINNEAPOLIS, MN, January 23, 2014 – Kips Bay Medical, Inc. (NASDAQ:KIPS), a medical device company focused on manufacturing and commercializing its external saphenous vein support technology, the eSVS® Mesh, for use in coronary artery bypass grafting surgery, today announced the pricing of its previously announced underwritten public offering. Kips Bay is offering5,250,000 shares of common stock at a public offering price of $0.70 per share for gross proceeds of $3,675,000, prior to deducting the underwriting discount and estimated offering expenses. Kips Bay intends to use the net proceeds of this offering for working capital and general corporate purposes, including funding the process of seeking regulatory approval to market its eSVS Mesh in the United States and abroad, including continuing its human clinical trials. Kips Bay has granted the underwriters a 45-day option to purchase up to an aggregate of785,000 additional shares of common stock to cover over-allotments, if any. The offering is expected to close on or about January 29, 2014, subject to satisfaction of customary closing conditions Aegis Capital Corp. is acting as the sole book-running manager for the offering. A shelf registration statement on Form S-3 was filed with the Securities and Exchange Commission and has become effective. The securities may be offered only by means of a prospectus, including a related prospectus supplement. A preliminary prospectus supplement related to the offering has been filed with the Securities and Exchange Commission on January 23, 2014 and a final prospectus supplement related to the offering also will be filed with the Securities and Exchange Commission. Electronic copies of the preliminary prospectus supplement and, when available, the final prospectus supplement, as well as the accompanying base prospectus, may be obtained by either contacting the representative of the underwriters (as set forth below) or by accessing the Securities and Exchange Commission’s website at https://www.sec.gov . Aegis Capital Corp.
